         Case 17-33550 Document 1791 Filed in TXSB on 01/08/21 Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                            ENTERED
                                                                                                               01/13/2021
In re                                                   )   Chapter 11
                                                        )
                                                        )
IGNITE RESTAURANT GROUP, INC., et                           Case No. 17-33550 (DRJ)
                                                        )
al.1,
                                                        )
                                                            (Jointly Administered)
                                   Debtors.             )
                                                        )
                                                        )
DRIVETRAIN, LLC, as Trustee of the                      )   Adv. Pro. No. 19-03530 (DRJ)
Ignite Restaurant Group GUC Trust,                      )
                                   Plaintiff,           )
                                                        )
v.                                                      )
NCR CORPORATION,                                        )
                                   Defendant.           )
                                                        )
                                                        )

             STIPULATION AND AGREED ORDER DISMISSING ADVERSARY
                         PROCEEDING WITH PREJUDICE

         Plaintiff and Defendant, in the above-captioned Adversary Proceeding (the “Adversary

Proceeding”), by and though their undersigned counsel, hereby stipulate and agree to dismiss the

Adversary Proceeding with prejudice.

IT IS SO ORDERED.


     Signed: January 08, 2021.
Dated: _________ ____, 2021                                     __________________________________
                                                            ____________________________________
                                                                THE HONORABLE DAVID R. JONES
                                                            DAVID  R. JONES
                                                                CHIEF   UNITED STATES
                                                            UNITED  STATES
                                                                BANKRUPTCY  BANKRUPTCY
                                                                               JUDGE     JUDGE



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s Crab
Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite
Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne
Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS
Development LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston, Texas 77042.




56797/0002-21967103v1
         Case 17-33550 Document 1791 Filed in TXSB on 01/08/21 Page 2 of 2




AGREED TO AS TO FORM AND CONTENT:

Dated: January 5, 2021


By: /s/ Todd A. Atkinson                    By: /s/ Jason S. Pomerantz
Elizabeth E. Klingensmith                   Jason S. Pomerantz
(TX Bar No. 24046496)                       (Admitted pro hac vice)
Todd A. Atkinson                            Jeffrey P. Nolan
(TX Bar No. 24121426)                       (Admitted pro hac vice) PACHULSKI STANG
WOMBLE BOND DICKINSON (US) LLP              ZIEHL & JONES LLP
811 Main Street, Suite 3130                 10100 Santa Monica Blvd., 13th Floor
Houston, Texas 77002                        Los Angeles, CA 90067
Telephone: (346) 998-7858                   Telephone: (310) 277-6910
Facsimile: (346) 998-5901                   Facsimile: (310) 201-0760
Email: liz.klingensmith@wbd-us.com          Email: jspomerantz@pszjlaw.com
         todd.atkinson@wbd-us.com                    jnolan@pszjlaw.com

Counsel for Defendant, NCR                  -and-
CORPORATION
                                            By: /s/ Michael D. Warner
                                            Michael D. Warner
                                            (TX Bar No. 00792304)
                                            COLE SCHOTZ PC
                                            301 Commerce Street, Suite 1700
                                            Fort Worth, TX 76102
                                            Telephone: (817) 810-5250
                                            Facsimile: (817) 810-5255
                                            Email: mwarner@coleschotz.com

                                            Counsel for Plaintiff, DRIVETRAIN, LLC, as
                                            Trustee of the Ignite Restaurant Group GUC
                                            Trust


                              CERTIFICATE OF SERVICE

       I hereby certify that on January 5, 2021, a true and correct copy of the foregoing was
served by this Courts CM/ECF Noticing System.


                                                    /s/ Michael D. Warner
                                                    Michael D. Warner




                                             2
56797/0002-21967103v1
